Title: From Alexander Hamilton to William Ellery, 25 April 1794
From: Hamilton, Alexander
To: Ellery, William


[Philadelphia, April 25, 1794. “The object of the resolution being … that no permits are to be granted to Vessels licensed for the whale and cod fishery to touch and trade at foreign ports.… Instructions on the execution of a law do not immediately go from the President of the United States. This department is the organ of the instructions of the President to the collectors.” Letter not found.]
